Citation Nr: 1727421	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  15-41 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for residuals, varicolectomy.

2. Entitlement to service connection for inflammation of the prostate.

3. Entitlement to service connection for insufficient sperm count with testicular biopsy.

4. Entitlement to service connection for sleep apnea, claimed as a breathing disorder.

5. Entitlement to service connection for hyperlipidemia.

6. Entitlement to service connection for residuals, tracheotomy, to include as secondary to herbicide exposure.

7. Entitlement to service connection for cellulitis, to include as secondary to herbicide exposure.

8. Entitlement to service connection for congestive heart failure, to include as secondary to herbicide exposure.

9. Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure.

10. Service connection for chronic kidney disease, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Andrew L. Wener, Attorney


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to May 1966 and has service in the Air Force Reserves. 

This appeal to the Board of Veterans' Appeals (Board) is from a September 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the claims on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

While the Veteran has responded to the AOJ's inquires and has described his in-service temporary duty (TDY) in the Republic of Vietnam during the course of the appeal, he has not provided VA sufficient assertions as to the bases for his service connection claims.  To date, his attorney has not offered any argument on the Veteran's behalf.  Specifically, in a June 2012 statement, the Veteran asserted that his claim was for disabilities secondary to herbicide exposure, and noted his tracheotomy, diabetes mellitus, cellulitis, and a "myriad of other ailments."  In a July 2012 statement, the Veteran reported that he did not know what caused him to have a tracheotomy.  In an October 2012 statement, the Veteran reported that he had been told that there was a connection between his heart disease and kidney disease due to diabetes mellitus.  In a January 2015 statement, the Veteran again noted his diabetes mellitus, kidney disease, and a "myriad of other ailments."

Thus, it is not clear which disabilities on appeal are included in the "myriad of other ailments" the Veteran asserts are secondary to herbicide exposure.  It is not clear if he otherwise, or in addition, asserts that any disability on appeal is directly related to service, or that he incurred a disability during an active period of service.  The Board also seeks a description of the specific residuals with which the Veteran has been diagnosed during the current appellate period related to his varicolectomy and tracheotomy.  On remand, the AOJ should request that the Veteran provide a statement containing his assertions as to the bases upon which he asserts entitlement to service connection for each disability on appeal.  

Also, the AOJ has not been able to confirm the Veteran's in-service TDY in the Republic of Vietnam.  In a number of statements during the course of the appeal, the Veteran has asserted that from September 1964 to November 1964, he was assigned to accompany a Lieutenant General to the Republic of Vietnam as a member of the 305th Air Refueling Squadron.  His DD-214, his service separation document, indicates that the Veteran had one year, two months, and twenty-five days of foreign service, and his service personnel records include a notation that the Veteran was assigned to service in Canada.  His service personnel records are silent for any record of a TDY to the Republic of Vietnam.  
The AOJ received a negative response from the National Personnel Records Center and the Defense Personnel Records Information Retrieval System as to any record of the Veteran's TDY to the Republic of Vietnam.  On remand, the AOJ should attempt to obtain the Veteran's pay records in order to determine if he received combat pay or pay for service in an area of imminent danger, or any type of pay denoting service in the Republic of Vietnam, from September 1964 to November 1964.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and inform him that it is not clear which disabilities on appeal are included in the "myriad of other ailments" he asserts are secondary to herbicide exposure, if he otherwise, or in addition, asserts that any disability on appeal is directly related to service, or that he incurred a disability during an active period of service.  Inform him that it is not clear which specific residuals which he asserts have been diagnosed during the current appellate period are related to his varicolectomy and tracheotomy.  Request that he supplement the record with a statement containing his complete assertions as to the bases upon which he asserts entitlement to service connection for each disability on appeal.  

2.  Contact the appropriate federal records repository to obtain the Veteran's pay records in order to determine if he received combat pay or pay for service in an area of imminent danger, or any type of pay denoting service in the Republic of Vietnam, from September 1964 to November 1964.
3.  Then, after conducting any additional appropriate development based on the above, including affording the Veteran any VA examinations, readjudicate his claims on appeal.  If any claim is not granted to his satisfaction, send the Veteran and his attorney a supplemental statement of the case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.     §§ 5109B, 7112 (West 2016).



_________________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

